FUEL CELL SYSTEM AND LIQUID WATER AMOUNT' ESTIMATING'METHOD
DETAILED ACTION

Remarks
Any rejections and claim interpretation under 112(f) made in the previous Office Action and not repeated below, are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. References cited in the current Office action can be found in a prior Office action.

Election/Restrictions
Newly submitted claims 8-9 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1 and 3-7, drawn to a fuel cell system as claimed, classified in H01M 8/00.
II. Claims 8-9, drawn to a fuel cell system as claimed, classified in H01M 8/00.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed at least have a materially different design. For instance, while Invention I requires “based on an amount of current that is …” for estimating an amount of liquid water among the discharged water, Invention II requires “based on a consumed amount of a hydrogen gas …” for estimating an amount of liquid water among the discharged water. The “an amount of current” and “a consumed amount of a hydrogen gas” are two completely different concepts. The inventions are mutually exclusive and not obvious variants. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 8-9 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Status of Claims
Claims 1 and 3-9 are pending, wherein claims 6-9 are newly added. Claims 8-9 are withdrawn. Claims 1 and 3-7 are being examined on the merits in this Office action.

Claim Rejections - 35 USC § 112
Claims 1 and 3-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The equation (5) in the specification discloses a determination of an amount (nLiq) of liquid water within the exhaust, but does not disclose the dependence of the nLiq on “an amount of current that is generated by the fuel cell stack” as required by claims 1 and 4. This raises doubt as to possession of the claimed estimation of a discharged liquid water amount on the variable of an amount of the generated current together with all other claimed variables as required by claims 1 and 4.
Claims 3 and 5-7 are also rejected because of their dependencies on claim 1 or 4.
Claims 1 and 3-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The specification is not enabling for the claimed estimation of an amount (nLiq) of liquid water among the discharged water. While the equation (5) in the specification enables one of ordinary skill in the art to estimate the amount of liquid water based on other claimed variables, the equation (5) does not include the variable of “an amount of current that is generated by the fuel cell stack” as required by claims 1 and 4.  As such, the specification does not enable one of ordinary skill in the art to estimate the liquid water amount based on ALL the claimed variables. This raises doubt as to enablement.
Claims 3 and 5-7 are also rejected because of their dependencies on claim 1 or 4.
Claims 1 and 3-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 4 recites “… estimates/estimating an amount of liquid water among the discharged water, based on an amount of current …, an amount of air …, a temperature of the air, a relative humidity of the air, a temperature of exhaust ..., and a pressure of the exhaust”.  However, it is unclear how the estimation of an amount of liquid water is performed based on ALL of the claimed multi-variables (Note the bold “and” above). For instance, it is unclear what a relationship is between “an amount of liquid water” and ALL of the claimed multi-variables. Note the relationship at issue is not referring to a relationship between “an amount of liquid water” and a single variable (e.g., an amount of current, or an amount of air, or a temperature of the air, or …). The equation (5) in the specification discloses the estimation of an amount (nLiq) of liquid water among the discharged water does not include the variable of “an amount of current that is generated by the fuel cell stack” as required by claims 1 and 4, consequently it is unclear how to obtain the claimed amount of the liquid water based on ALL the claimed variables.
Claims 3 and 5-7 are also rejected because of their dependencies on claim 1 or 4. 

Response to Arguments
Applicant's arguments filed July 6, 2022 have been fully considered but they are not persuasive.
Applicant’s arguments with regard to the 112(a) and 112(b) rejections are basically the same as presented in the interview conducted on June 23, 2022. The Examiners summarized the substance of the interview (See the Examiner Interview Summary Record dated July 1, 2022). After careful reconsideration of the current arguments, it is the Examiner’s position that the rejections are not improper and thus the rejections are maintained.
In response to Applicant’s arguments with respect to the 112(a) and 112(b), the statements presented in the above-mentioned Interview Summary are still applicable, which are copied below:
1) The Applicant's representative and the Examiners had different positions regarding the claimed estimation of an amount of liquid water. While the representative insisted that "an amount of current", one of the claimed six variables for estimating the amount liquid water, is proportional to the consumed amount of the hydrogen gas and can be determined from the consumed amount of the hydrogen gas, the Examiners took the position that it is unknown how the current amount can be determined from the consumed amount of the hydrogen gas. Even if the current amount is "proportional to" the consumed amount of the hydrogen gas, as argued by the representative, it is still unknown how to determine the current amount from the consumed amount of the hydrogen gas. The claimed feature is "an amount of current", not "a consumed amount of the hydrogen gas". They are two completely different things. It appeared the representative clearly read the unclaimed "amount of the hydrogen gas" into the claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The Examiners maintain the 112(b) rejection. In this respect, no agreement between the two parties was reached during the interview. 
2) Regarding the enablement 112(a) rejection, the Examiners indicated that the Wand factors had been considered and explicitly or implicitly incorporated into the rejection when making the 112 (a) rejection. Since the claimed variable "an amount of the current" is missing from the formula (5), one of ordinary skill in the art (Wand factor D) clearly would not know how to enable to estimate the claimed liquid water amount based on the claimed variables including the "amount of the current". Without the knowledge of the relationship between the claimed amount of liquid water and the "amount of the current", one would have to take undue experimentations to find the said relationship, and as such, one of ordinary skill in the art would not be able to make or use the invention (Wand factor H). At least the Wand factors D and H had been explicitly presented in the 112(a) rejection. Other Wand factors had not been ignored, but instead, had been implicitly considered when making the 112(a) rejection. All the evidence of record related to each of these factors had been considered. The representative did not provide any new evidence related to one or more of these factors to overcome the rejection.
3) As to the written-description 112(a) rejection, the specification does not disclose/describe how the claimed amount of liquid water is estimated from the current amount variable together with other claimed variables.

In addition, the following explanation or clarification might be helpful to Applicant to better understand the 112 rejections, but should not be construed as a new ground of rejection.
1) The claimed language is “… estimates an amount of liquid water among the discharged water, based on … (six variables as claimed)”. This can be considered a genus limitation, since the broad term “based on” means there are numerous (in fact, unlimited) relationships between “an amount of liquid water” and the six variables. Each of the relationships can be considered a species. The particular formula (5) of the instant specification, which appears to be closest to disclosing the claimed variables (in fact, not, because at least there is no claimed variable “an amount of current …” in the formula), is (assuming formula (5) has disclosed all the claimed six variables) merely one of the said numerous relationships (i.e., merely one species), and cannot support the claimed genus limitation. Therefore, the specification (e.g., Formula (5) does not disclose the estimation of nLiq based on “an amount of current that is generated by the fuel cell stack” as required by claims 1 and 4. The claims thus lack written description support.
See also MPEP § 2163.03 V:
“While there is a presumption that an adequate written description of the claimed invention is present in the specification as filed, In re Wertheim, 541 F.2d 257, 262, 191 USPQ 90, 96 (CCPA 1976), a question as to whether a specification provides an adequate written description may arise in the context of an original claim. An original claim may lack written description support when (1) … or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) (en banc). The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement." Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002).
2) Applicant argues that “… what is called generated current amount here is proportional to the consumed amount of the hydrogen gas” and “… the generated current amount may be determined from the consumed amount of the hydrogen gas”. However, it is noted that the amount of current as claimed is NOT the amount of the hydrogen gas, although there is a proportional relationship as stated in the specification. Further, it is unknown how to be proportional.
3) As to Wands analysis, Applicant cites MPEP § 2164.01(a):
“It is improper to conclude that a disclosure is not enabling based on an analysis of only one of the above factors while ignoring one or more of the others. The examiner’s analysis must consider all the evidence related to each of these factors, and any conclusion of nonenablement must be based on the evidence as a whole. 858 F.2d at 737, 740, 8 USPQ2d at 1404, 1407.”
In response, while emphasizing that one cannot conclude that a disclosure is not enabling based on an analysis of only one of the factors, Applicant’s arguments appear to ignore the language “while ignoring one or more of the others”. No evidence of record indicates that the Examiner has ignored other factors. Upon request of clarification during the interview, the Examiner in the Interview Summary had clarified and pointed out at least factors (D) and (H).
The language “The examiner’s analysis must consider all the evidence related to each of these factors” doe not mean all the eight factors as mentioned by the Applicant must be described in the rejections. It is iterated again that all the relevant factors were considered.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHONGQING WEI whose telephone number is (571)272-4809. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHONGQING WEI/Primary Examiner, Art Unit 1727